Exhibit 10.18

 

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0   
Microsoft Contract: 531008

MICROSOFT MASTER VENDOR AGREEMENT

 

“Microsoft” Business Name:    Microsoft Corporation Street Address:    One
Microsoft Way City, State, Zip Code:    Redmond, WA 98052-6399 Microsoft
Business Contact:   

Name: ***

 

Group: Procurement

Send a copy of all notices via fax to:    Legal & Corporate Affairs, ***

 

“Vendor” Microsoft Vendor Number:    2022320 Business Name:    BSQUARE
CORPORATION Street Address:    110 110TH AVE NE STE 200 City, State, Zip Code:
   BELLEVUE, WA 98004 Account Manager:    *** Account Manager’s Phone/Fax/Email:
   ***

 

Agreement Effective Date (“Effective Date”):    6/6/2008 Term of Agreement
(“Term”):    Five Years from the Effective Date

Microsoft and Vendor enter into this Microsoft Master Vendor Agreement by
signing below. Each represents that it has the authority to bind the respective
contracting entities to the terms of this Agreement. This Agreement is not an
offer by Microsoft and will not be effective until signed by both parties. The
parties agree that if the Effective Date is not filled in above, the Effective
Date of the Agreement will be the later of the two signature dates filled in
below.

 

Microsoft    BSquare Corporation Signature: ***    Signature: /s/ Brian Crowley
Print Name: ***    Print Name: Brian Crowley Print Title: General Manager   
Print Title: President and CEO Date: 6/4/2008    Date: 7/2/2008

 

Microsoft Master Vendor Agreement (October 2006.v1)

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

1. DEFINITIONS

1.1 “Affiliate” means, with respect to an entity, any person or entity that
directly or indirectly owns, is owned by, or is under common ownership with that
entity. For purposes of this definition, ownership means control of more than a
50% interest in an entity.

1.2 “Agreement” means (i) this Microsoft Master Vendor Agreement, (ii) any
policies or procedures referenced in this Agreement, (iii) any applicable SOWs,
and (iv) any exhibits attached to this Agreement.

1.3 “Deliverables” means all products, works, materials, documentation and
information that are provided to Microsoft (whether by Vendor, its employees,
agents or contractors) pursuant to a SOW.

1.4 “Excluded License” means any license requiring, as a condition of use,
modification and/or distribution of the software subject to the license, that
the software or other software combined and/or distributed with it be
(a) disclosed or distributed in source code form; (b) licensed for the purpose
of making derivative works; or (c) redistributable at no charge.

1.5 “Microsoft Materials” means any equipment or other tangible materials,
software, source code, documentation, methodologies, know how, processes,
techniques, ideas, concepts, technologies, data and/or any other information
that is provided by Microsoft to Vendor in connection with any SOW. Microsoft
Materials does not include any Source Code as defined and/or listed in License
Forms, if any, between the parties; “License Form” is defined in the Master
Source Code Agreement, if any, between the parties, and describes Vendor’s right
to use any Source Code.

1.6 “Services” means the services that Vendor will perform under this Agreement.

1.7 “SOW(s)” means any of the following, describing Services and/or Deliverables
ordered under this Agreement: (i) Microsoft purchase order(s), or
(ii) electronic statement(s) of work transmitted by Microsoft, or (iii) written
agreement(s), including schedules, signed by duly authorized representatives of
both parties expressly referencing this Agreement.

1.8 “Subcontractor” means either a third party to whom Vendor delegates one or
more of its obligations under this Agreement or a Vendor Affiliate that is not
contracting directly with Microsoft.

1.9 “Vendor IP” means Vendor’s pre-existing or independently developed
proprietary tools, processes or intellectual property.

 

2. PROVISION OF SERVICES: SCOPE AND REQUIREMENTS

2.1 Scope of Services to be Described in SOW. The parties will describe the
Services in one or more SOW. The terms and conditions of this Agreement will
apply to each SOW. Any Microsoft Affiliate may submit or enter into a SOW with
Vendor for Vendor to provide Services to the Microsoft Affiliate under the terms
of this Agreement. The parties may agree to make changes to a SOW. If Microsoft
categorizes a change as “significant”, the change will be effective only if the
parties sign an amendment to the applicable SOW, or Microsoft issues a new SOW.
In all other cases, upon agreement of the parties to the change, changes can be
made by an exchange of emails.

2.2 Vendor to Comply with Microsoft Policies and Procedures. Vendor will comply
with Microsoft’s policies and procedures described in this Agreement. Vendor’s
compliance, however, does not necessarily satisfy, nor does it waive, Vendor’s
obligation to comply with any other provision of this Agreement.

(a) Vendor Guidelines. Vendor will comply with the requirements contained in the
most current Vendor Guidelines (“VG”). Microsoft reserves the right to update
the VG from time to time, the latest Versions of which is available at
http://www.microsoft.com/mscorp/procurement/process/contracting.asp.

(b) Specifications for Publicity and Use of Microsoft Name, Logos, Trademarks
and Service Marks. Vendor will not use the Microsoft name, logos, trademarks or
service marks except as permitted in this section:

(i) Vendor will not issue press releases in any form that relate to Vendor’s
relationship with Microsoft or this Agreement.



(ii) Except as provided above, Vendor may use Microsoft’s corporate name,
product names and trademarks in plain text (but not Microsoft’s logos, trade
dress, designs or word marks in stylized form) to accurately identify and refer
to Microsoft and its technologies and services, provided that the use is not
likely to cause confusion about the source of Vendor’s products or services or
Vendor’s relationship with Microsoft. In addition, Vendor may use the Microsoft
Corporate logo in limited circumstances on marketing collateral to refer to
Microsoft, provided that the area in which the Microsoft logo is used also
includes the corporate logos of two (2) or more other software or hardware
companies with which Vendor has a similar relationship. All references to
Microsoft’s corporate name, logo and trademarks will comply with Microsoft’s
Trademark Guidelines at
http://www.microsoft.com/about/legal/intellectualproperty/trademarks/usage/default.mspx.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 2 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

(iii) Vendor may use only those specific trademarks and logos identified and
provided by Microsoft under a SOW (the “Trademarks”), if any, solely in
connection with the Deliverables and performance of the Services, and in
accordance with Microsoft’s instructions and usage specifications. Vendor
acknowledges that Microsoft owns all rights to the Trademarks, Vendor’s use of
the Trademarks is on behalf of Microsoft, and Vendor will acquire no right,
title, or interest in or to the Trademarks. Vendor agrees to correct any misuse
of the Trademarks immediately upon notice from Microsoft and to cease all uses
of the Trademarks upon completion of the Services or termination of this
Agreement or any applicable SOW. To the extent that a license or further rights
to the Trademarks are necessary for performance of the Services, those rights
shall be granted in the applicable SOW.

(c) Security Policies. Vendor will comply with all applicable physical and
information security policies. Microsoft reserves the right to change its
physical and information security policies as it deems necessary from time to
time, and Vendor agrees to comply with those modifications.

(d) Other Policies and Procedures. Vendor will comply with all other policies
and/or procedures as may be requested by Microsoft from time to time during the
Term.

2.3 Vendor to Comply with Applicable laws

(a) General. Vendor will, at its own expense, (i) obtain and maintain any
approvals, licenses, filings or registrations necessary to its performance, and
(ii) comply with all local, state, federal and foreign laws (including export
laws and regulations) that are applicable to it.

(b) Affirmative Action Clause for Microsoft Vendors on Covered Subcontracts for
the United States Government. Contractors/vendors doing business with Microsoft
on a covered contract in the United States will comply with all Federal, State,
and local laws pertaining to labor and employment, including Title VII of the
1964 Civil Rights Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Immigration
Reform and Control Act, and Executive Order 11246. Contractors/vendors will not
discriminate in any aspect of employment based on race, religion, sex, age,
marital status, sexual orientation, status as a qualified veteran, physical or
mental disability, or national origin in accordance with applicable laws and
regulations. When performing on a covered subcontract(s) for a contract between
Microsoft and the United States government, contractors/vendors doing business
with Microsoft will comply with the nondiscrimination and affirmative action
provisions of Executive Order 11246 (41 C.F.R. Section 60-1 & 2), the Veterans
Laws at 38 U.S.C, Sections 4211-12 and their implementing regulations at 41
C.F.R. Part 60-250, and the Rehabilitation Act of 1973 and its implementing
regulations at 41 C.F.R. Part 60-741.

2.4 Requirements Regarding Vendor’s Personnel.

(a) Appointment of Account Manager. Vendor will appoint one employee (a
Microsoft “Account Manager”) who is authorized to make binding decisions for
Vendor with respect to this Agreement, including any Schedule. Account Managers
will ensure timely and accurate communication between the parties. Vendor may
change the designated Account Manager upon reasonable advance written notice to
Microsoft.

(b) Selection, Training and Removal of Personnel. Vendor will recruit, select
and train its personnel in accordance with the requirements of the applicable
SOW. Vendor will use persons qualified to perform the Services. Vendor will not
charge Fees (as defined in Section 5.1) for Services performed by personnel who
are not qualified to perform those Services. At Microsoft’s good faith request
for any business reason, Vendor will promptly remove or replace any individual
performing Services.

(c) Limits on Use of Subcontractors. Vendor will not subcontract the performance
of any Services to any Subcontractor without Microsoft’s prior written
permission. If Microsoft approves the use of a Subcontractor, Vendor will comply
with the following requirements:

(i) Vendor remains obligated under this Agreement for the performance of the
Services and guarantees the Subcontractor’s fulfillment of applicable Vendor
obligations.

(ii) Vendor indemnifies Microsoft for all damages and costs of any kind, to the
extent set forth in Section 8, incurred by Microsoft or any third party and
caused by Subcontractor’s acts or omissions.

(iii) Vendor will require each Subcontractor to consent in writing to any terms
and conditions set forth in this Agreement applicable to the portion of the work
being performed by the Subcontractor, and to acknowledge in writing that
Microsoft is an intended third-party beneficiary of those terms and conditions.



(iv) Vendor will make all payments to each Subcontractor. If Vendor fails to pay
a Subcontractor, Microsoft will have the right (but not the obligation) to pay
Subcontractor and to offset those amounts against amounts owed to Vendor.
Microsoft may in its reasonable discretion defer exercising that right if Vendor
provides assurances reasonably acceptable to Microsoft that the non-payment will
not adversely affect or encumber any Services, Deliverables or Microsoft
Materials.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 3 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

(v) Vendor will not mark up any fees or costs because of Vendor’s use of a
Subcontractor, except to the extent expressly permitted in an applicable SOW.

(vi) Of the total amount paid by Vendor to Subcontractors to provide Services,
Vendor will use commercially reasonable efforts to spend at least five percent
with Minority Owned and Operated Businesses and at least five percent with Women
Owned and Operated Businesses. For purposes of this subsection: “Owned and
Operated Businesses” means businesses that are at least 51% owned by a Minority
Person(s) or by a woman (women) residing in the United States; or in the case of
any publicly owned business, at least 51% of the stock of which is owned by a
Minority Person(s) or by one or more women residing in the United States, and
whose management and daily business operations are controlled by one or more of
the same Minority Person(s) or women having ownership interest. “Minority
Person(s)” means one or more individuals who is/are United States citizens
residing in the United States and is/are either African-American/Black,
Hispanic, Asian-American/Pacific Islander (including native Hawaiians), Asian
Indian, and/or Native American/American Indian (enrolled in a federally
recognized tribe).

2.5 Vendor to Provide Equipment and Technology. Unless otherwise expressly
provided in an applicable SOW, Vendor will provide the appropriate equipment,
software, and other items required to perform the Services. Vendor will ensure
that its equipment, software and systems are compatible with Microsoft’s
equipment, software, and systems as necessary to perform the Services.

2.6 Vendor’s Use of Microsoft Equipment, Facilities and Network.

(a) Equipment. If Microsoft provides any hardware or other equipment to Vendor
for its use in performing Services (“Equipment”), Vendor will: (i) assume the
risk of, and take all reasonable precautions to protect the Equipment against,
loss, damage, theft or disappearance; (ii) take no actions that affect
Microsoft’s title or interest in the Equipment; (iii) abide by specifications
and use instructions from Microsoft for the Equipment; (iv) not give access to
the Equipment to any third party without Microsoft’s prior written consent; and
(v) return all Equipment upon completion of Services. Microsoft may require
Vendor to sign a separate agreement before using certain Equipment. Vendor will
not use the Equipment for any purpose other than performing the Services.

(b) Microsoft Facilities and Network Access.

(i) Vendor will not use any Microsoft-provided facilities other than in
performance of the Services without the prior written consent of Microsoft.

(ii) While on Microsoft premises or conducting any Microsoft related business,
Vendor’s personnel will comply with all Microsoft policies, rules and
regulations and all applicable local, state and federal laws, including all
applicable immigration laws and laws prohibiting harassment of any kind in the
workplace. Vendor assumes all responsibility for providing to its personnel any
training that may be required to ensure compliance with those laws.

(iii) When Vendor’s personnel require cardkey access to Microsoft facilities, an
account on Microsoft’s email system, and/or any other access to any Microsoft’s
networks or systems, Vendor and its personnel assigned to Microsoft will sign
all applicable agreement(s) required by Microsoft and will comply with all
Vendor policies then in effect

(iv) Upon Microsoft’s request, Vendor will immediately remove any of its
personnel who fail to comply with those policies, laws, and regulations.

(v) Vendor is not authorized to use, and agrees that its employees will not use,
its location on Microsoft’s premises or network access to obtain information or
materials or physical access other than as expressly authorized by Microsoft.
Microsoft will not be responsible for loss, damage, theft or disappearance of
any personal property located on Microsoft premises belonging to Vendor or its
employees or agents.

2.7 Vendor to Participate in Performance Reviews. Upon Microsoft’s request,
Vendor will meet with Microsoft to review Vendor’s performance and discuss
issues related to compliance with performance standards described in any
Schedule, SOW or this Agreement.

2.8 Notice to Microsoft of Significant Injuries. If Vendor becomes aware that a
“significant” injury to someone or damage to property has occurred on Microsoft
premises, Vendor will notify Microsoft promptly and provide adequate details to
enable Microsoft to investigate the cause. For the purposes of this provision,
“significant” means injury to a person that results in hospital treatment, or
damage to or loss of property with an estimated value in excess of *** U.S.
Dollars ($*** USD).



2.9 Unavoidable Delay. If Vendor is, or expects to be, unable to perform
Services due to a condition or cause beyond Vendor’s reasonable control (for
example, natural disaster, labor trouble, riot, war, terrorist attack, or act of
a government authority) for *** or more, Vendor will immediately notify the
Microsoft Business Contact identified in this Agreement and the Microsoft
business group contact(s) for the applicable SOW(s). In the event any
unavoidable delay makes continued performance by Vendor unfeasible, Microsoft
shall have a right to terminate this Agreement, or any SOW, upon *** written
notice.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 4 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

3. OWNERSHIP AND USE OF THE PARTIES’ RESPECTIVE INTELLECTUAL PROPERTY.

3.1 Vendor’s Use of Microsoft Materials.

(a) License to Use Microsoft Materials.

(i) By signing this Agreement, Microsoft grants Vendor a non-exclusive license
to copy, use and distribute any Microsoft Materials provided to it solely to the
extent necessary to perform the Services. Microsoft or its suppliers retain all
other interest in Microsoft Materials and related intellectual property. Vendor
has no right to sublicense the right to use Microsoft Materials, except as
necessary to any approved Subcontractor.

(ii) Vendor is responsible for all actions taken by any individual authorized or
purporting to be authorized by Vendor in connection with accessing or using the
Microsoft Materials.

(iii) If the Microsoft Materials are accompanied by a separate license
(including any license with respect to the use of software embedded in any
Equipment provided to Vendor), the terms of that license shall also apply. The
provisions of this Agreement shall control in the case of any conflict between
this Agreement and those license terms.

(b) Termination of License and Return of Microsoft Materials. The license to use
Microsoft Materials is revocable by Microsoft at any time for any reasonable
business cause, and will terminate automatically upon the earlier of the
(i) expiration or termination of this Agreement or (ii) expiration or
termination of the applicable SOW. Vendor will promptly return any Microsoft
Materials to Microsoft upon request or upon termination of Vendor’s license to
use the Microsoft Materials pursuant to this Agreement.

(c) Additional Provisions. The following additional terms apply to Vendor’s use
of Microsoft Materials:

(i) Vendor will not modify, reverse engineer, decompile, or disassemble
Microsoft Materials except as authorized by Microsoft to perform Services;

(ii) Vendor will leave in place, and not alter or obscure, all proprietary
notices and licenses contained in Microsoft Materials;

(iii) Microsoft is not obligated to provide technical support, maintenance or
updates for Microsoft Materials;

(iv) All Microsoft Materials (including any modifications and derivatives made
by Vendor) are Microsoft Confidential Information (as defined in the Section 4)
unless otherwise designated by Microsoft;

(v) All Microsoft Materials are provided AS-IS without warranty of any kind; and

(vi) Vendor assumes the risk of loss, damage, unauthorized access or use, theft
or disappearance of Microsoft Materials in Vendor’s care, custody or control.

3.2 Vendor’s Use of Non-Microsoft Intellectual Property.

(a) Vendor IP. Vendor will obtain Microsoft’s express consent before using any
Vendor IP in a manner that would cause it to be incorporated into any
Deliverables, alter or affect Microsoft’s ownership interests in any
Deliverables, or be required for the Deliverables to be used or distributed by
Microsoft. If Microsoft permits any Vendor IP to be so used (unless the parties
otherwise agree in writing on applicable license terms), then Vendor grants to
Microsoft a worldwide, nonexclusive, perpetual, irrevocable, royalty-free, fully
paid up right and license, including under all current and future intellectual
property, to:

(i) make, use, reproduce, format, modify, and create derivative works of the
applicable Vendor IP;

(ii) publicly perform or display, import, broadcast, transmit, distribute,
license, offer to sell and sell, rent, lease or lend copies of the applicable
Vendor IP and derivative works thereof;

(iii) combine the Vendor IP and/or derivative works thereof with any software,
firmware, hardware and/or services; and

(iv) sublicense to third parties the foregoing rights, including the right to
sublicense to further third parties.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 5 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

(b) Third Party Intellectual Property. Vendor will not use any third party
intellectual property, software or other materials to perform Services without
Microsoft’s prior express written consent. To request Microsoft’s consent,
Vendor will submit to Microsoft a list of any third party intellectual property,
software or other materials that it would like to use in the performance of the
Services, along with the license terms or other agreements that govern the use
of those materials. If the Services requested by Microsoft require as part of
its Deliverables the inclusion of third party intellectual property (e.g.,
creation of case studies, reports on usability testing), Vendor will obtain all
necessary rights from those third parties.

3.3 Ownership of Deliverables.

(a) Ownership of Intellectual Property Rights in Deliverables. Subject to
Vendor’s retention of its rights in any Vendor IP as provided in Section 3.2,
all Deliverables are “work made for hire” for Microsoft under applicable
copyright law. To the extent any Deliverables do not qualify as a work made for
hire, by signing this Agreement, Vendor assigns and will assign to Microsoft
(and its successors and assigns) all right, title and interest in and to the
Deliverables, including all intellectual property rights in the Deliverables.
Vendor waives, and agrees not to assert, all moral rights that may exist in the
Deliverables. Deliverables will include any data entered into any Vendor
database in connection with performance of the Services. All modifications and
derivative works of Microsoft Materials will be treated as Deliverables.

(b) Vendor’s Assistance. Vendor will promptly disclose to Microsoft, in writing,
any inventions, works of authorship, improvements, developments or discoveries
conceived, authored, made or reduced to practice by Vendor or its Affiliates or
Subcontractors, either solely or in collaboration with others, in connection
with performing the Services or creating Deliverables. At Microsoft’s request
and expense, Vendor will sign documents and take any other action reasonably
necessary to evidence, perfect or protect Microsoft’s rights in the
Deliverables. Vendor will cooperate with Microsoft in the filing and prosecution
of any copyright, trademark or patent applications that Microsoft may elect to
file on the Deliverables or inventions and designs relating to the Deliverables.
Vendor irrevocably appoints Microsoft as Vendor’s attorney-in-fact (which
appointment is coupled with an interest) to sign those documents on Vendor’s
behalf. Vendor will not challenge, oppose or interfere with any Microsoft
applications relating to the Deliverables or file any applications on its own
behalf.

3.4 Restrictions Related to Use of Publicly Available Software. Vendor will
ensure that no Deliverables, and no Vendor IP or other intellectual property
licensed to Microsoft under this Agreement, are governed, in whole or in part,
by an Excluded License.

 

4. CONFIDENTIALITY, PRIVACY AND DATA PROTECTION.

4.1 Confidentiality. Vendor will implement security procedures sufficient to
prevent disclosure of Microsoft Confidential Information to all unauthorized
third parties.

(a) Existing NDA. The terms of the Non-Disclosure Agreement (“NDA”) attached to
this Agreement, if any, will govern use of Confidential Information (as defined
in the NDA) exchanged under this Agreement. If no NDA is attached, and Vendor
has a standard reciprocal NDA with Microsoft that has a version date of March
2002 or later, its terms will govern use of Confidential Information (as defined
in the NDA) exchanged under this Agreement. Section 4.1(b) will apply in all
other cases, or if the existing NDA is terminated or otherwise ceases to be in
effect.

(b) Confidential Information. Vendor agrees that at all times during the term of
this Agreement, and for five (5) years thereafter, Vendor will hold in strictest
confidence, and will not use or disclose to any third party, any Microsoft
Confidential Information. The term “Microsoft Confidential Information” means
all non-public information that Microsoft designates, either in writing or
verbally, as being confidential, or which, under the circumstances of disclosure
ought to be treated as confidential. Microsoft Confidential Information includes
information relating to (i) released or unreleased Microsoft software or
hardware products, (ii) marketing or promotion of any Microsoft product,
(iii) business policies or practices of Microsoft, (iv) customers or suppliers
of Microsoft, or information received from others that Microsoft is obligated to
treat as confidential. If Vendor has any questions as to what comprises
Microsoft Confidential Information, Vendor agrees to consult with Microsoft.
“Microsoft Confidential Information” does not include information that was known
to Vendor prior to Microsoft’s disclosure to Vendor, or information that becomes
publicly available through no fault of Vendor.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 6 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

(c) Additional Confidential Information. The following information is also
confidential for purposes of the NDA and this Section 4: (i) the existence and
terms of this Agreement; and (ii) information provided by Microsoft under this
Agreement or obtained or created by Vendor in the course of providing the
Services, including (A) information contained in any reports provided to
Microsoft, (B) any electronic or written correspondence between the parties,
(C) Microsoft customer lists, customer information and Personal Information
regardless of the source, and (D) transactional, sales and marketing information
related to the Services.

4.2 Limitations on Vendor’s Collection and Use of Personal Information.

(a) Personal Information. “Personal Information” means information provided by
Microsoft or collected by Vendor in connection with this Agreement that
identifies or can be used to identify, contact, or locate the person to whom
that information pertains. Personal Information includes: name, address, phone
number, fax number, email address, social security number or other
government-issued identifier, and credit card information. Additionally, to the
extent any other information (including a personal profile, unique identifier,
biometric information, and/or IP address) is associated or combined with
Personal Information, then that information is also Personal Information.

(b) Limitations on Collection and Use of Personal Information. Vendor will not
access or collect any Personal Information except to the extent strictly
necessary to perform the Services or to fulfill any legal requirements. Vendor
will not use Personal Information accessed or collected while performing the
Services for any purpose other than those expressly permitted by this Agreement.
If the Services involve the collection of personal information directly from
individuals, such as through a webpage, Vendor will provide a clear and
conspicuous notice regarding the uses of the personal information. The notice
will comply with all relevant guidelines contained at
http://members.microsoft.com/vendorguide or otherwise provided by Microsoft.

(c) Limitations on Disclosure of Personal Information. Personal Information
collected by Vendor in the performance of Services is, as between the parties,
Microsoft property, and will be treated as Microsoft Confidential Information.
Vendor will not share any Personal Information that is collected or accessed by
Vendor while performing Services with any third parties for any reason except as
necessary to carry out the Services, and only under terms and conditions
substantially similar to those contained in this Section. If Vendor is served
with a court order compelling disclosure of any Personal Information or with
notice of proceedings for such an order, Vendor shall (i) give Microsoft
reasonable notice prior to such disclosure to allow Microsoft a reasonable
opportunity to seek a protective order or equivalent, and (ii) at Microsoft’s
discretion, either assist Microsoft in opposing the order or provide Microsoft
the opportunity to intervene before Vendor files any response to the order or
notice.

(d) Protection of Personal Information. Vendor will take reasonable steps to
protect Personal Information in Vendor’s possession from unauthorized use,
access, disclosure, alteration or destruction. Security measures will include
access controls, encryption and other means, where appropriate. Vendor will
immediately notify Microsoft of any known security breach that may result in the
unauthorized use, access, disclosure, alteration or destruction of Personal
Information. Vendor will conduct an audit on at least an annual basis to
evaluate the security of Personal Information in Vendor’s possession and to
verify that the terms of this Agreement with respect to Personal Information are
being followed. The results of the audit will be made available to Microsoft on
request,

(e) Return or Destruction of Personal Information. Upon request from Microsoft,
Vendor will provide Microsoft with all Personal Information in Vendor’s
possession. Within ten (10) days following termination or expiration of this
Agreement, Vendor will, at Microsoft’s sole discretion, either: (i) provide
Microsoft with all documents and materials (including all copies) containing
Personal Information, together with all other materials and property of
Microsoft, which are in its possession or under its control; or (ii) destroy all
documents and materials (including all copies in all formats) specified by
Microsoft and provide Microsoft with a certificate of destruction signed by an
officer of Vendor. As an exception to the foregoing, unless Microsoft directs
otherwise, Vendor may retain a copy of Personal Information solely to the extent
necessary to comply with its record-keeping requirements.

 

5. VENDOR COMPENSATION.

5.1 Microsoft’s Payment of Fees.

(a) Microsoft will pay Vendor those fees described in each SOW (“Fees”). Vendor
will be responsible for all expenses it incurs (including, for example,
providing equipment, insurance coverage and training of its employees) other
than those Microsoft expressly agrees to pay in a SOW. Unless otherwise
expressly provided in the applicable SOW, any expenses Microsoft agrees to pay
will be reimbursed as pass-through costs with no markup. Vendor will not have
any right of offset against amounts owed to it by Microsoft.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 7 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

(b) Upon acceptance of Deliverables and receipt of a correct and undisputed
invoice, Microsoft, at its option, will pay Fees and Microsoft-approved
expenses:

(i) net ten (10) days less a *** discount on the invoiced amount; or

(ii) net sixty (60) days with no discount.

(c) Microsoft will make all payments to Vendor in accordance with Microsoft’s
then-current payment policies, which include payment via ACH electronic payment
to Vendor’s financial institution per instructions in Microsoft’s ACH electronic
payment form.

5.2 MS Invoice Requirements. Vendor will invoice Microsoft for all Fees and
Microsoft-approved expenses via the “MS Invoice” online tool in accordance with
the then-current requirements at http://invoice.microsoft.com and in the VG.
Vendor will not charge Microsoft for researching, reporting on or correcting any
errors relating to its invoices. Invoices will not bear an invoice date earlier
than the date on which Vendor is entitled to be paid under the applicable SOW,
or if not specified, invoices may be issued monthly in arrears.

5.3 Acceptance of Deliverables. After receiving any applicable Deliverables,
Microsoft will evaluate and accept or reject each delivery within *** business
days after its receipt, or such other time as is reasonable under the
circumstances. If Vendor fails to correct any Deliverables within *** business
days after receiving notice of rejection, Microsoft, at its discretion may
either reject the Deliverables or work with Vendor to reach a mutually
acceptable resolution.

5.4 Disputed Amounts. Microsoft may dispute the amount of any invoice (each a
“Disputed Amount”) by providing oral or written notice to Vendor. Partial
payment is notice from Microsoft of a Disputed Amount. Microsoft will make
commercially reasonable efforts to notify Vendor in writing of any Disputed
Amount within *** days of receiving the applicable invoice. However, neither the
failure to provide the notice nor the payment of an invoice without asserting a
dispute constitutes a waiver of any claim or right. If Microsoft ultimately
agrees to pay any Disputed Amount, it has *** days from the date of the
resolution of the dispute to make that payment.

5.5 Most Favored Pricing Commitment. This Agreement is intended to provide
Microsoft with Vendor’s competitive pricing for the Services. If it comes to
either party’s attention that any non-governmental agreement exists or is made
between Vendor and any comparable third party which provides lower pricing for
the comparable products and/or services at similar volumes that comprise the
Services, and under comparable terms and conditions, then Vendor agrees that
thereafter Microsoft will be entitled to pay for future Services at the lower
pricing for the relevant Services.

 

6. TAXES.

6.1 Microsoft is not liable for any taxes (including net income taxes, gross
receipts taxes, or franchise taxes) of the Vendor that Vendor is legally
obligated to pay which are incurred or arise in connection with or relate to the
sale of goods and services under this Agreement. All of the foregoing taxes will
be the financial responsibility of Vendor, provided that Microsoft will pay to
Vendor any sales, use or value-added taxes that are owed by Microsoft solely as
a result of entering into this Agreement and which are required to be collected
from Microsoft by Vendor under applicable law. Vendor will not collect taxes
covered by a valid exemption certificate provided by Microsoft to Vendor. Vendor
agrees to indemnify, defend and hold Microsoft harmless from any of the
foregoing taxes or claims, causes of action, costs (including, for example,
reasonable attorneys’ fees) and any other liabilities of any nature whatsoever
related to those taxes.

6.2 If taxes are required to be withheld on any amounts otherwise to be paid by
Microsoft to Vendor, Microsoft will deduct those taxes from the amount otherwise
owed and pay them to the appropriate taxing authority. Microsoft will secure and
deliver to Vendor an official receipt for any taxes withheld. Microsoft will use
reasonable efforts to minimize those taxes to the extent permissible under
applicable law.

6.3 This Section 6 will govern the treatment of all taxes arising as a result of
or in connection with this Agreement notwithstanding any other section of this
Agreement.

7. WARRANTIES; REPRESENTATIONS. Vendor makes the following representations and
warranties for itself and its Subcontractors:

7.1 Vendor has full rights to enter into and perform according to this
Agreement, and Vendor’s performance will not violate any agreement or obligation
between Vendor and any third party.

7.2 All Services and Deliverables will strictly comply with the terms of this
Agreement.

7.3 Services, Deliverables and/or Vendor IP will not infringe or violate any
patent, copyright, trademark, trade secret or other proprietary right of any
third party.

7.4 Deliverables will be originally created by Vendor for Microsoft, or Vendor
will obtain all rights to the Deliverables needed to assign ownership to
Microsoft as required by Section 3.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 8 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

7.5 The Deliverables will not be subject to license terms that seek to require
any Microsoft product, service, or documentation incorporating or derived from
the Deliverables, or any Microsoft intellectual property, to be licensed or
shared with any third party; and to the extent that Deliverables include
software, that software will not be, in whole or in part, governed by an
Excluded License.

7.6 The Services will be performed in a professional manner and will be of high
grade, nature and quality; and Vendor will dedicate appropriate facilities,
skilled employees, and resources to complete Services.

7.7 The software component of any Deliverables as delivered to Microsoft will
not contain any viruses or other applications or executables that will degrade
or infect any Deliverables, product, service, or any other software or
Microsoft’s network or systems (including, for example, any “trap doors”,
“worms” and “time bombs”).

7.8 Vendor has implemented an information security program that is reasonably
designed to provide protection to the security, confidentiality, integrity and
availability of Personal Information, and at a minimum, includes risk assessment
and controls for (i) system access, (ii) system and application development and
maintenance, (iii) change management, (iv) asset classification and control,
(v) incident response, physical and environmental security, (vi) disaster
recovery/business continuity, and (vii) employee training.

 

8. INDEMNIFICATION AND OTHER REMEDIES.

8.1 Claims. Vendor will defend, hold harmless, and indemnify Microsoft and its
directors, officers, employees, agents, subsidiaries, affiliates and each of
their successors (each an “Indemnified Party”) from and against all third-party
claims, actions, demands, proceedings, damages, costs and liabilities of any
kind (collectively, “Claims”) to the extent that the Claims arise out of or
relate to the Services, Deliverables or the Agreement (except to the comparative
extent that Claims result from the negligent or willful acts of an Indemnified
Party).

8.2 Indemnification Procedures. The Indemnified Party will provide Vendor with
reasonably prompt notice of Claims, permit Vendor through mutually acceptable
counsel to answer and defend Claims, and provide Vendor with reasonable
information and assistance, at Vendor’s expense, to help Vendor defend Claims.
Microsoft will have the right to employ separate counsel and participate in the
defense of any Claim at its own expense.

8.3 Acknowledgment of Fault and Settling Claims. Vendor will not agree to any
stipulation, admission or acknowledgment of any fault, guilt, wrongdoing or
liability on the part of any Indemnified Party without the applicable
Indemnified Party’s prior written consent. Vendor will not settle any Claim on
any Indemnified Party’s behalf, or publicize any settlement, without Microsoft’s
prior written permission.

8.4 Industrial Insurance Immunity. Except to the extent prohibited by law and
solely with respect to bodily injury or death Claims, Vendor expressly waives
immunity under industrial insurance laws, including, for example, Title 51 of
the Revised Code of the State of Washington if applicable.

8.5 Other Remedies. In addition to all other remedies available to Microsoft at
law or equity or under this Agreement, Microsoft will have the following
remedies:

(a) Injunctions Against Use of Deliverables. If use of the Deliverables as
contemplated by this Agreement is enjoined or threatened to be enjoined, Vendor,
at its expense, will notify Microsoft and immediately: (i) procure for Microsoft
the right to continued use of the Deliverables in accordance with this
Agreement, or (ii) replace or modify the Deliverables so that they are
non-infringing and meet the requirements of this Agreement to Microsoft’s
satisfaction. If (i) or (ii) is not fulfilled, then in addition to any damages
or expenses reimbursed under this Section 8, Microsoft will have the right to
terminate this Agreement, in whole or in part, including any SOW. Upon
termination, Vendor will refund all amounts paid by Microsoft for infringing
Deliverables and will pay all reasonable costs to transition the Services to a
new vendor.

(b) Misuse of Microsoft Property. If Vendor unlawfully, improperly, or without
prior authorization from Microsoft removes, retains, possesses, misappropriates,
loses, damages or fails to return Microsoft Materials or any other Microsoft
property or intellectual property, Vendor will fully compensate Microsoft (at
estimated retail price, or market or replacement value) for that property.

9. LIMITATION OF LIABILITY. EXCEPT AS DESCRIBED IN THIS AGREEMENT, NEITHER PARTY
WILL BE LIABLE TO THE OTHER FOR ANY SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES,
INCLUDING DAMAGES (INCLUDING LOSS OF DATA, REVENUE, AND/OR PROFITS) COSTS OR
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES), WHETHER FORESEEABLE OR
UNFORESEEABLE, ARISING OUT OF THIS AGREEMENT REGARDLESS OF WHETHER THE LIABILITY
IS BASED ON BREACH OF CONTRACT, TORT, STRICT LIABILITY, BREACH OF WARRANTIES OR
OTHERWISE, AND EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF THOSE
DAMAGES.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 9 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

The foregoing limitation does not apply to liability arising from:

(a) Vendor’s duty to indemnify Microsoft under this Agreement;

(b) a breach of a party’s obligations under Section 4 (confidentiality, privacy
and data protection);

(c) any infringement, misuse or misappropriation of any intellectual property
rights; or

(d) a party’s gross negligence, willful misconduct or fraud.

 

10. INSURANCE.

10.1 General. Vendor will maintain sufficient insurance coverage to meet its
obligations created by this Agreement and by law. Without limiting the
foregoing, Vendor agrees that the insurance will include the following lines of
coverage (with minimum limits of $2,000,000 per occurrence) to the extent the
Agreement creates exposures generally covered by these insurance policies:
Commercial General Liability (Occurrence Form) including product liability,
Automobile Liability, Workers’ Compensation (statutory limits), and Employer’s
Liability. Vendor will name Microsoft, its subsidiaries, and their respective
directors, officers and employees as additional insured’s in the Commercial
General Liability policy, to the extent of contractual liability assumed by
Vendor in Section 8 of this Agreement. Any deductible or retention in excess of
One Hundred Thousand Dollars ($100,000 USD) per occurrence or accident will be
subject to Microsoft’s approval.

10.2 Professional Liability/Errors & Omissions Liability. If the work described
in the SOW gives rise to Professional Liability/Errors & Omissions Liability,
Vendor will maintain coverage for Professional Liability/Errors & Omissions
Liability insurance with policy limits of not less than Two Million Dollars
($2,000,000 USD) each claim. The insurance will include coverage for
infringement of third party proprietary rights (including, for example,
copyright, and trademark) to the extent reasonably commercially available, as
related to performance under this Agreement. The retroactive coverage date will
be no later than the effective date of the applicable SOW. Upon termination of
this Agreement or expiration or fulfillment of a SOW, Vendor will either
maintain active policy coverage or an extended reporting period providing
coverage for claims first made and reported to the insurance company within
twelve (12) months thereafter.

10.3 Proof of Coverage. Upon request, Vendor will deliver to Microsoft proof of
insurance coverage required by this section. If Vendor’s proof evidences
coverage that Microsoft reasonably determines to be less than that required to
meet Vendor’s obligations created by this Agreement, then Vendor will promptly
acquire the coverage and notify Microsoft in writing thereof.

 

11. REPORTS, RECORDS, AUDITS AND INSPECTIONS

11.1 Reports. Any reports required by this Agreement, any applicable SOW, or
reasonably requested by Microsoft will be accurate, complete and timely. Vendor
will correct any error or omission in any report within five (5) days following
Vendor’s discovery, or Microsoft’s notice to Vendor of its discovery, of the
error or omission.

11.2 Records. During the Term and for four (4) years thereafter, Vendor will
keep all usual and proper records and books of account relating to Vendor’s
costs and expenses, and all quality and performance reports, related to
Deliverables and all Services performed under the Agreement. Vendor will
maintain any documentation required by Microsoft in connection with the United
States Sarbanes-Oxley Act of 2002, and Vendor will not do or omit to do anything
that could prejudice Microsoft’s compliance with that Act.

11.3 Audits, Inspections, and Refunds.

(a) During the period described in Section 11.2, Microsoft will have the right
to cause audits to be made of Vendor records and/or inspections of Vendor
facilities to verify Vendor statements and compliance with this Agreement.
Audits and inspections will be conducted by a Microsoft internal audit and/or
inspection team, or an independent certified public accountant or consultant
selected by Microsoft. Vendor will provide the team or consultant with
reasonable access to the relevant Vendor records and facilities, and the ability
to photocopy records for audit evidence.

(b) If an audit shows Vendor overcharged Microsoft by *** percent (***%) or more
of the amounts due for any audited time period, Vendor will pay Microsoft for
all reasonable costs and expenses incurred in conducting the audit, including
any amounts paid to any auditor or fees paid to outside counsel. Microsoft will
be responsible for the costs it incurs for all other audits and inspections
conducted under this Section 11.3.

(c) If an audit shows Vendor overcharged Microsoft by *** percent (***%) or more
of the amounts due for any audited period of time, Vendor will re-compute the
amount due to Microsoft and immediately refund to Microsoft all overpayments
based on the actual and true amounts due and owing, plus interest at *** percent
(***%) per month on the overpayment.

 

12. TERMINATION.

12.1 Term. This Agreement commences on the Effective Date, and continues for a
period of five (5) years until it expires on the Expiration Date, unless either
(i) it is terminated earlier in accordance with the terms of this Agreement, or
(ii) its Term is extended by a written and signed amendment to this Agreement.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 10 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

12.2 Process. Without prejudice to any other remedies:

(a) Termination for Convenience. Microsoft may terminate this Agreement, or any
SOW, at any time without cause and without further obligation to Vendor except
for payment due for Services or Deliverables accepted by Microsoft prior to the
effective date of termination or for Services performed or provided by Vendor in
compliance with this Agreement, and which Microsoft retains the benefit of after
the effective date of termination. The termination will be effective upon thirty
(30) days’ written notice.

(b) Termination for Cause. Microsoft may terminate this Agreement or any SOW
effective immediately upon written notice of any breach by Vendor of Section 2.2
through 2.6, 3, 4, 7,10 or 13.4 or the acquisition of all or a substantial part
of Vendor’s assets by, or its merger with, another entity. Vendor may terminate
this Agreement effective immediately upon written notice of any breach by
Microsoft of the NDA. Furthermore, Microsoft may terminate a SOW under this
Agreement at any time, effective immediately upon written notice that:
(i) Vendor has failed to meet the delivery schedule set forth in an applicable
SOW, (ii) the Deliverables in the applicable SOW are not acceptable to Microsoft
and the ten (10) business day cure period provided in Section 5.3 has lapsed, or
(iii) Vendor has not strictly complied with the requirements of Section 3.

(c) Termination for Non-payment. Vendor may suspend performance and/or terminate
this Agreement, or any SOW, upon forty-five (45) calendar days’ prior written
notice if Microsoft fails both (i) to make a payment as required under
Section 5, and (ii) to cure the non-payment within the forty-five (45) day
notice period.

(d) Termination for Unenforceability of Certain Provisions. Either party may
terminate this Agreement effective immediately upon written notice to the other
party, if a court finds any of the provisions of Sections 3, 4, or 8 of this
Agreement, or any provision of the NDA, to be unenforceable. Microsoft will have
the right to terminate this Agreement, effective immediately upon written notice
to the Vendor, if a court finds Sections 7 of this Agreement to be
unenforceable.

12.3 Effect of Termination. Within ten (10) calendar days of the effective date
of termination of the Agreement, or any SOW, Vendor will deliver to Microsoft
all Deliverables in progress and all data and materials related to them, and
each party will return the Confidential Information and property of the other
party unless otherwise instructed by Microsoft. If requested, Vendor will assist
Microsoft with the post-termination transition, not to exceed sixty
(60) calendar days, with compensation based on rates not to exceed the pricing
described in the Agreement or any applicable SOW for comparable Services.
Sections 2.4(c)(ii) and (iii), 3.2(a), 3.3, 3.4, 4, 5 (as needed for Microsoft
to approve Services and process invoices and payments), 6 through 11,12.3 and 13
will survive termination.

 

13. OTHER PROVISIONS.

13.1 Relationship. This Agreement is intended to create an independent
contractor relationship between the parties. Nothing will be construed as
creating an exclusive relationship between the parties. Under no circumstance
will Vendor’s employees or Subcontractors be construed as Microsoft employees.
If the Internal Revenue Service, a state, provincial, local or federal agency,
or a court determines that Vendor, or Vendor’s employees or Subcontractors, are
common law employees of Microsoft, then Vendor will fully indemnify Microsoft
for all costs or damages incurred as a result of that determination.

13.2 Governing Law; Jurisdiction. This Agreement will be construed and
controlled by the laws of the State of Washington, USA without regard to
conflicts of laws. Vendor consents to the exclusive jurisdiction and venue in
the federal courts sitting in King County, Washington unless no federal subject
matter jurisdiction exists, in which case Vendor consents to the exclusive
jurisdiction and venue in the Superior Court of King County, Washington. Vendor
waives all defenses of lack of personal jurisdiction and forum non conveniens.
Process may be served on either party in the manner authorized by applicable law
or court rule. In any action to enforce any right or remedy under this
Agreement, or to interpret any provision of this Agreement, the prevailing party
will be entitled to recover its reasonable attorneys’ fees, costs and other
expenses, including the costs and fees incurred on appeal or in a bankruptcy or
similar action.

13.3 No Waiver. Failure or delay by a party to exercise any right or remedy will
not be a waiver and will not prevent the enforcement of that or any other right.

13.4 Assignment. The Services are personal and unique, and Microsoft relies on
the qualifications, reputation and expertise of Vendor to perform the Services
and fulfill Vendor’s obligations under this Agreement. Accordingly, Vendor will
not sell, assign, transfer, pledge or encumber this Agreement or any right
arising under or in connection with this Agreement, or delegate any duty or
obligation under this Agreement, by assignment or operation of law, without
Microsoft’s prior written consent, Microsoft may assign this Agreement to any of
its Affiliates. This Agreement will inure to the benefit of and bind all
permitted successors, assigns, receivers and trustees of each party.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 11 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

DocuSign Envelope ID: D9A41E8D-AD2A-4745-A7B7-583CEE9EE9C0

 

13.5 Severability. If a court of competent jurisdiction finds any clause or
provision of this Agreement to be unenforceable, then this Agreement will be
deemed amended to exclude the clause or provision and the remainder of this
Agreement will continue in full force and effect, unless otherwise terminated
pursuant to Section 12.2(d) above.

13.6 Entire Agreement, Precedence and Amendment. This Agreement supersedes all
prior and contemporaneous communications, whether written or oral, regarding the
subject matter covered in this Agreement. In the event of a conflict, the
following order of precedence will apply: (a) this Agreement; (b) a signed SOW,
except to the extent that the SOW provides expressly that a particular section
of the SOW takes precedence over a particular section of this Agreement; and
(c) Microsoft purchase order terms and conditions. This Agreement may be
modified only by a written agreement signed by duly authorized representatives
of both parties, except that Microsoft may unilaterally modify the policies and
procedures identified in Section 2.2. This Agreement does not replace any
separate written license agreement between Microsoft and Vendor, and any
conflicts with licensing of Microsoft Materials will be resolved as provided in
Section 3.1(a)(iii).

13.7 Notices. Except as specifically set out in this Agreement, all notices will
be (i) in writing and sent to the contact(s) and location(s) specified on page 1
of this Agreement, and (ii) deemed given on the day received by the addressee.
Vendor will notify Microsoft in writing of any changes to Vendor’s contact
information.

13.8 Counterparts. This Agreement may be executed in any number of counterparts
each of which will be deemed an original and as executed will constitute one
agreement, binding on both parties.

 

Microsoft Master Vendor Agreement (October 2006.v1)

 

Page 12 of 12

Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.